—Order unanimously reversed without costs as a matter of discretion in the interest of justice and matter remitted to Supreme Court for further proceedings. Memorandum: Defendants appeal from an order of Supreme Court granting plaintiffs discovery of materials relevant to a string trimmer/brush cutter manufactured by defendant Tex-tron, Inc. Defendants contend that plaintiffs’ discovery request and the court’s order directing disclosure are over-broad and unduly burdensome. We agree.
Plaintiffs are entitled to information and documentation relevant to the issue whether the equipment was defective or dangerous for its intended use. Defendants contend that the string trimmer/brush cutter was originally designed for professional use, but was modified to the design purchased by plaintiffs for home use. Because of the wide-ranging demands of plaintiffs, we conclude that a Referee should be appointed to supervise discovery (see, CPLR 3104 [a], [b]). Therefore, we reverse the order and remit the matter to Supreme Court for appointment of a Referee (see, Whalen v Kawasaki Motors Corp., 175 AD2d 667). (Appeal from Order of Supreme Court, Erie County, Sconiers, J.—Discovery.) Present—Denman, P. J., Lawton, Hayes, Balio and Boehm, JJ.